Citation Nr: 0422862	
Decision Date: 08/19/04    Archive Date: 08/24/04	

DOCKET NO.  03-15 489	)	DATE
	)
	)
On appeal from the
Veterans Affairs (VA) Roseburg Healthcare System


THE ISSUE

Whether the veteran was required to make co-payments for VA 
medication during some unspecified period.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The evidence provided by the VA medical center (VAMC) at 
Roseburg, Oregon, fails to contain any information with 
respect to the period of the veteran's active military duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions taken by VAMC Roseburg to 
require the veteran to make co-payments, and to have 
apparently levied offsets against otherwise payable VA 
benefits, to recoup amounts due for charged co-payments, for 
the veteran's receipt of VA medications.  The case is not 
ready for appellate review.  This appeal is remanded to the 
VAMC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and to notify 
claimants of the evidence necessary to substantiate claims.  
There is no evidence in the information provided by the VAMC 
that the veteran has been provided any notice whatsoever with 
respect to VCAA, the evidence that is necessary that he 
submit to support his claim, the evidence that VA will 
collect on his behalf, the evidence he will be responsible to 
submit, and an offer to assist the veteran in the collection 
of any evidence he may reasonably identify.  

Although this appeal originally developed over the narrower 
question of whether the veteran in this case should properly 
be charged co-payments for VA medication during a period when 
he had been admitted to a program of VA vocational 
rehabilitation (VRE), at the time of the hearing before the 
undersigned, the question of whether the veteran was properly 
charged co-payments, and the method in which those charges 
were collected, were called into questions for reasons in 
addition to the fact that the veteran was enrolled in a 
program of VRE.  

It was pointed out in testimony that, at some time during the 
pendency of this appeal, the veteran's combined VA disability 
compensation evaluation was increased from 30 to 50 percent.  
At 50 percent, co-payments for VA medication are not 
required.  This begs the question of when the increase to 
50 percent was made effective, and the Board is entirely 
without the ability to address this question in the absence 
of the veteran's claims folder, which was not forwarded for 
review together with the VAMC folder.  

Testimony at the personal hearing also tended to indicate 
that the veteran was of such limited means that requirement 
of co-pay for VA medication affected his financial solvency.  
Another exception to the requirement for co-pay for VA 
medication is the relative indigency of any particular 
veteran.  

Testimony at the personal hearing also discussed the fact 
that the veteran's VA benefits had been offset, followed by 
certain refunds, followed by additional offsets, and the 
Board is entirely unable to evaluate the question presented 
on this appeal without a formal accounting as to the amounts 
of moneys actually charged, withheld and/or refunded from VA 
compensation for such co-payments and the dates that such 
actions were taken.  

Co-payments for VA medication are also not required for 
medication provided for VA service-connected disabilities, 
and again, without the VA claims folder and some additional 
specific information with respect to the actual medications 
for which co-payments were charged, the Board is entirely 
unable to address the questions presented in this appeal.  

For these and other reasons, the Board will remand this 
appeal with a request that the VAMC provide a formal 
accounting specifically documenting the dates and amounts 
that were collected from the veteran for co-payment for VA 
medications and an indication whether such medications were 
or were not provided for VA service-connected disability.  
Additionally, this appeal cannot be decided in the absence of 
the veteran's claims folder and VA vocational rehabilitation 
folder, in addition to the very limited information contained 
in the VAMC folder.

For these reasons, the case is REMANDED to the VAMC for the 
following action:

1.  Initially, the VAMC must provide the 
veteran and representative with proper 
notification of the expanded VA duties to 
assist and notify required under VCAA.  A 
copy of proper VCAA notification must be 
placed in the VAMC folder.  The VAMC 
should conduct any additional development 
indicated in any response received from 
the veteran to this notice.

2.  The VAMC should thereafter readdress 
the veteran's claim for exemption from 
co-payment for VA medications both on the 
basis that he was an enrollee in VRE, and 
also on the basis that he might be exempt 
under other provisions of 38 C.F.R. 
§ 17.110(c).  The VAMC must address the 
effective date of the increase to 50 
percent the veteran's service-connected 
disability and then reassess whether, and 
to what extent, if any, that co-payments 
were otherwise properly calculated.  The 
VAMC must also inquire into the 
possibility as to whether any co-payments 
were collected for VA medications 
specifically provided for the veteran's 
service-connected disability.  Should the 
veteran provide evidence of net worth 
reflective of indigency as determined 
under 38 U.S.C.A. § 1503, during the 
relevant periods that co-pays were 
charged and assessed, the RO should also 
address the question of whether such co-
pays were properly charged or assessed in 
light of the veteran's reported income.  

3.  If, after addressing the veteran's 
claim, the decision is not to the 
veteran's satisfaction, the RO must 
provide a Supplemental Statement of the 
Case which specifically addresses whether 
VA may properly charge the veteran co-
payments for VA medication in light of 
his enrollment in VRE, in light of the 
effective date for his increase to a 
50 percent disability rating, in light of 
the exemption for co-payments for 
medication provided for service-connected 
disability, and in light of any evidence 
of the veteran's net worth during the 
period that co-payments were assessed and 
charged against him.  Additionally, if 
the decision is adverse to the veteran, 
the VAMC must provide a detailed 
accounting, which indicates the actual 
dates VA provided medication to the 
veteran and the co-payments assessed for 
those medications, the dates that these 
co-payments were collected or offset 
against the veteran's VA benefits 
(including any refunds which may have 
been made).  Thereafter, the appeal 
should be returned to the Board after 
compliance with all appellate procedures.  
At such time as this appeal may be 
returned to the Board, the VAMC folder 
must be accompanied by the veteran's VA 
VRE file and his complete claims folder 
as likely maintained by his supervising 
Regional Office (RO) in Portland, Oregon.  
Any failure to return these additional 
folders will result in further remand of 
the veteran's appeal.  The veteran need 
do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




